ORIGINAL
          IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                         05/04/2021



                                                                                     Case Number: PR 06-0422


                                       PR 06-0422
                                                                                 FILED
 IN THE MATTER OF THE PETITION OF KARI                                           MAY 0 it 2021
                                                                   ORDER
 E. HONG                                                                      Bowen Greenwooa
                                                                            Clerk of Supreme Court
                                                                               State of Montana



      Kari E. Hong has petitioned the Court to waive the three-year test requirement for
the Multistate Professional Responsibility Examination (MPRE)for purposes of Hong's
application for admission by motion to the State Bar of Montana. By rule, applicants for
admission by motion must provide evidence of the requisite score on an MPRE taken
"within three years preceding the date of the application for admission." Rule IV.A.3,
Rules of Admission.
      Hong passed the MPRE in 2006 when seeking admission to the practice of law in
Oregon, where Hong was admitted. Hong was also admitted to the California State Bar in
2001 and the Massachusetts State Bar in 2016. The petition states that Hong "has been in
the active practice of law since 2003 and has had no ethical or disciplinary actions in any
ofthe jurisdictions in which she has practiced." Good cause appearing,
      IT IS HEREBY ORDERED that the petition of Kari E. Hong to waive the three-
year test requirement for the MPRE for purposes of Hong's current application for
admission by motion to the State Bar of Montana is GRANTED.
       The Clerk shall mail a copy of this order to Petitioner and to the Administrator of
the Board of Bar Examiners at the State Bar of Montana.
                     ,
       DATED this      "day of May,2021.



                                                          Chief Justice
/94 M JUL
   Justices